Citation Nr: 0705452	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
characterized as bilateral pes planus.  

2.  Entitlement to service connection for an unspecified left 
hip condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from February 1978 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine.  The Indianapolis, Indiana RO currently 
has jurisdiction of the veteran's claims file.  

The veteran was afforded a Local Hearing before the RO in 
December 2005, and a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006. Transcripts 
are associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran currently has pes planus bilaterally, and 
evidence of record shows an onset of painful foot and arch 
problems during service, with a diagnosis of pes planus 
occurring a mere matter of months after service; there is 
evidence of continuing symptomatology beginning with the 
initial onset of pain in service, through the diagnosis of 
the disorder immediately after service, and ending with the 
disorder being currently present.    

2.  The competent medical evidence of record does not show 
that the veteran has a current left hip disability for VA 
purposes; with manifestations of pain in the left hip and 
some restriction of movement due to obesity being the only 
present symptomatology.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

2.  Service connection for an unspecified left hip disability 
is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In an April 2004 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  The Board also finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was done in this 
case.  

The veteran was notified in March 2006 of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should service connection be 
granted for his claim, as required by recent jurisprudential 
precedent.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. Additionally, a medical examination to evaluate the 
disability at issue was conducted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

Bilateral Foot Disability - Pes Planus

The veteran contends that he developed pes planus, or flat 
feet, either during his service in the United States Air 
Force or after service as a secondary manifestation of his 
service-connected knee and/or back disabilities.  As there is 
a sufficient basis to grant the veteran's claim based on a 
theory of direct incurrence, no discussion is necessary 
regarding any potential secondary relationships.  

A search of the service medical history reveals that the 
veteran received several treatments for foot complaints while 
on active duty.  Prior to entry into the Air Force, the 
veteran's enlistment physical examination shows normal 
findings regarding the feet.  In August 1979, however, the 
veteran was seen for pain and discomfort in the feet, and 
from January to February 1980 received treatment for 
bilateral arch and heel pain, where he required the 
prescription of arch-supporting orthotics.  There is no 
separation physical examination report; however, the veteran 
was seen by VA very soon after separation from service.  In a 
VA examination, dated in April 1982, the veteran was found to 
exhibit bilateral pes planus.  

As regards a current finding of a bilateral foot disability, 
to include pes planus, the record indicates subjective 
complaints of pain and an objective finding, during a May 
2004 VA examination, of flat feet bilaterally.  From this, 
the Board is able to conclude that the veteran has a current 
disability in the form of bilateral pes planus.  

The Board is cognizant that the record does not contain a 
conclusive medical opinion which links the documented in-
service treatment for foot pain to his current diagnosis of 
bilateral pes planus.  It is noted, however, that as the 
veteran first was diagnosed with pes planus a mere matter of 
months after separation, and that as he has been medically 
found to currently exhibit flat feet, that there is evidence 
of continuing symptomatology from the in-service onset of 
pain, which required arch supports, to the present.  In that 
regard, the Board notes that evidence of continuing 
symptomatology is helpful in establishing a nexus between 
service and a current disability.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Indeed, the 
Court has also held that the veteran's disability in this 
case, pes planus, is of the type that "lends itself to 
observation by a lay witness."  In this case, the veteran 
provided sworn testimony that flat feet began in service and 
continued from that time.  In corroboration with the 
veteran's testimony, the evidence of record shows that the 
veteran required arch-supporting orthotics in service, 
received a diagnosis shortly after service, and has had the 
condition until the present.  Thus, the evidence is strongly 
suggestive of a finding that the veteran's current bilateral 
pes planus had onset in service, and, with every reasonable 
doubt being resolved in his favor, his claim must be granted.  
38 C.F.R. § 3.102.  

Left Hip Disability

The veteran contends that he currently experiences an 
unspecified disability of the left hip, possibly 
osteoarthritis, which has causal origin as a manifestation of 
either his service-connected knee or back disability.  The 
Board recognizes its duty to consider the veteran's claim on 
both secondary and direct bases, but, notes that the record 
does not contain evidence of a current disability of the left 
hip.  Entitlement to service connection on any theory 
(direct, secondary, or presumptive), requires first and 
foremost that a disease or disability be currently present.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As regards the specific findings regarding the veteran's left 
hip, the record does not contain medical evidence of a 
diagnosed disorder.  The Board notes that the report of the 
veteran's May 2004 VA examination did mention the left hip, 
as well as other joints, but listed as an impression that the 
veteran's "condition" was one of "restricted movements" 
due to "extreme obesity rather than any disease of the 
joints."  There are no other medical opinions or clinical 
records to contradict this assessment and essentially, the 
Board finds that the veteran's left hip symptoms center 
around painful exertion during certain activities of daily 
living.  The Board acknowledges that the veteran is competent 
to report on his painful symptoms, but, also notes that for 
VA purposes, "pain alone" is not a disability subject to 
service connection.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The veteran asserted, in his December 2005 RO hearing, that 
he had been diagnosed with osteoarthritis at some point in 
the past.  Despite this contention, there is simply no 
clinical or objective medical finding of record available to 
substantiate the existence of a diagnosed current disability 
of the left hip.  In fact, the only evidence suggesting that 
the veteran suffers from a disability of the left hip, other 
than pain, comes from his own lay statements.  As the veteran 
has not been shown to possess the requisite medical 
credentials necessary to render an opinion as to diagnosis, 
his opinions are given no probative weight in considering his 
claim.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).







ORDER

1.  Entitlement to service connection for bilateral pes 
planus is granted.  

2.  Entitlement to service connection for an unspecified left 
hip condition is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


